Citation Nr: 0902689	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  02-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
prior to November 19, 2002, and an initial rating higher than 
40 percent from November 19, 2002, for a lumbosacral strain.

2. Entitlement to an initial rating higher than 10 percent 
prior to June 25, 2001, and an initial rating higher than 60 
percent from June 25, 2001, for systemic lupus erythematous.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1968 to August 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of  rating decision in August 1999 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 1999, the RO granted service connection for a 
lumbosacral strain and systemic lupus erythematous and rated 
each 10 percent disabling.  In March 2004, while on appeal, 
the RO increased the rating for a lumbosacral strain to 20 
percent, effective September 1, 1998, and to 40 percent, 
effective November 19, 2002.  Additionally, the RO increased 
the rating for systemic lupus erythematous to 60 percent 
disability rating, effective June 25, 2001.  


FINDINGS OF FACT

1. Prior to November 19, 2002, lumbosacral strain was 
manifested by limitation of motion without severe limitation 
of motion, severe strain, or severe recurring attacks of 
sciatic neuropathy; incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during a period of 12 months, and neurological manifestations 
of sciatic neuropathy are not shown; and flexion was to 80 
degrees and objective neurological abnormalities were not 
shown.

2. From November 19, 2002, lumbosacral strain is manifested 
by limitation of motion, but unfavorable ankylosis, 
pronounced intervertebral disc syndrome, incapacitating 
episodes with a total duration of at least 6 weeks in the 
last 12 months, chronic neurological manifestations, and 
objective neurological abnormalities are not demonstrated.

3. Prior to June 21, 2001, exacerbations of systematic lupus 
erythematous lasting a week or more, 2 or 3 times a year, 
were not shown.

4. From to June 21, 2001, systematic lupus erythematous is 
not productive of severe impairment of health.


CONCLUSIONS OF LAW

1. Prior to November 19, 2002, the criteria for an initial 
rating higher than 20 percent for lumbosacral strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 5292, 5295 
(before September 23, 2002).

2. From November 19, 2002, the criteria for an initial rating 
higher than 40 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
Diagnostic Codes 5292, 5295 (before September 23, 2002); 
Diagnostic Codes 5237, 5242 (effective September 26, 2003).

3. The criteria for an initial rating higher than 10 percent, 
prior to June 25, 2001, for systemic lupus erythematous have 
not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.88b, Diagnostic Code 
6350 (2008).

4. The criteria for an initial rating higher than 60 percent, 
from June 25, 2002, for systemic lupus erythematous have not 
been met.  38 U.S.C.A. § 1155
(West 2002 & Supp. 2008); 38 C.F.R. § 4.88b, Diagnostic Code 
6350 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in November 2003, November 2005, March 2006, and June 
2008, on the subsequent claims for higher initial ratings.  



Where, as here, service connection has been granted and 
initial disability ratings have been assigned, the claims of 
service connection have been more than substantiated, they 
have been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
rating of the disabilities does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings for lumbosacral strain and systemic 
lupus erythematous.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  The RO has obtained the service treatment records 
and VA records.

The veteran was afforded VA examinations and post-service 
treatment records have been associated with the claims folder 
until May 2002.  The Board acknowledges that the veteran's 
representative submitted a VA Form 21-4142 requesting that VA 
records from May 2002 to January 2008 be requested from the 
Naval Medical Center in San Diego.  The veteran's 
representative has also requested that the veteran be 
afforded additional VA examinations to assess the current 
severity of the disabilities.  The veteran, however, was 
afforded an additional VA examination in March 2008,to 
evaluate the current severity of his systematic lupus 
erythematous.  As for the lumbar spine disability, in 
September 2008, notice was received that the veteran had 
cancelled his VA examination.  As there is no evidence of 
material change in either the veteran's service-connected 
lumbosacral strain or systemic lupus erythematous, from May 
2002, the Board finds that there is no basis for 
reexamination. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Lumbosacral Strain

The veteran's claim of entitlement to service connection was 
received in February 1999.

In March 1999, VA treatment records included an MRI report, 
which was normal.  

On VA examination in April 1999, the veteran was able to walk 
on his heels and toes without any difficulty.  Range of 
motion of lumbosacral spine revealed flexion to 80 degrees 
and extension to 20 degrees.  There was pain on motion of 
both flexion and extension.  Lateral flexion was to 20 
degrees, bilaterally.  Rotation was to 45 degrees, 
bilaterally.  

The deep tendon reflexes were 1+ and equal at the knees and 
ankles.  The veteran was diagnosed as having chronic 
mechanical low back strain.  

In the rating decision in August 1999, the RO granted service 
connection for lumbosacral strain and assigned an initial 
rating of 10 percent, effective September 1, 1998.

On VA examination in November 2002, range of motion testing 
revealed flexion to 30 degrees and extension to 15 degrees.  
Lateral bending was to 10 degrees, bilaterally.  Right 
rotation was to 30 degrees and left rotation was to 15 
degrees.  All ranges of motion were productive of pain.  
There was tenderness in the mid-lumbar area, but the veteran 
denied radiculopathy.  The straight leg raising was only to 
20 degrees, bilaterally, with pain, but no radiation.  The 
deep tendon reflexes were 1+ at the knees and trace at the 
ankles.  There was a loss of two point discrimination and 
vibratory sensation over the right foot and toes; however 
pinprick and touch were normal to testing.  With flare-ups of 
pain, the veteran essentially became immobile.  There was no 
evidence of postural abnormalities.  There was additional 
limitation of pain due to pain, fatigue, weakness, and lack 
of endurance.  Sensory examination revealed motor and sensory 
changes on the right side.  The examiner noted that the 
veteran experienced major functional problems when sitting 
for extended periods of time.  He was unable to perform any 
high impact work, such as climbing, bending, stooping, 
kneeling, or squatting.  X-rays of the lumbar spine 
demonstrated minimal anterior wedge compression and mild 
sclerosis.  There was no evidence of any degenerative disc 
disease, spondylolysis, or spondylolisthesis of the 
lumbosacral spine.  

In March 2004, while on appeal, the RO increased the rating 
for lumbosacral strain to 20 percent, effective September 1, 
1998, and to 40 percent, effective November 19, 2002.



On VA examination in May 2007, the veteran complained of 
worsening back discomfort and stiffness.  He was taking 
Flexeril on a daily basis and analgesic to alleviate his 
symptoms.  He denied any radicular symptoms and there was no 
evidence of neuropathy.  The veteran had not lost any days 
from work in the past year due to his disability.  Range of 
motion testing demonstrated flexion to 65 degrees and 
extension to zero degrees.  Lateral flexion was to 15 
degrees, bilaterally.  Rotation was to 20 degrees, 
bilaterally.  The veteran was stiff getting up and down.  The 
straight leg raising was to 70 degrees, with tightness, 
bilaterally.  Palpation of the back revealed generalized 
paraspinous muscle stiffness ad tightness.  There were no 
areas of parasthesias.  There was no evidence of radiculitis 
or radiculopathy in the lower extremities.  The veteran did 
not experience any additional flare-ups or additional loss of 
motion or function due to pain, fatigue, weakness, or lack of 
endurance after repetitive motion.  
 
Analysis

As of November 19, 2002, lumbosacral strain has been assigned 
an initial rating of 20 percent.  From November 19, 2002, 
lumbosacral strain has been assigned an initial rating of 40 
percent.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis or periarticular pathology, 
painful motion is factor to be considered.  38 C.F.R. § 4.59.

The normal findings for range of motion of the lumbar spine 
are flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, to 30 degrees, and rotation, right 
and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Since the veteran filed his initial claim for service 
connection in February 1999, the criteria for evaluating 
disabilities of the spine have been amended twice.

During the period considered in this appeal, the criteria for 
evaluating disabilities of the spine were revised, effective 
in September 23, 2002, and again effective September 26, 
2003.  When the rating criteria are amended during the course 
of the appeal, the Board considers both the old and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  
VAOPGCPREC 3-2000.

Prior to November 19, 2002

The service-connected lumbosacral strain is currently rated 
20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 
5237(Diagnostic Code 5237 was formerly Diagnostic Code 5295 
prior to September 26, 2003).

Under 38 C.F.R. § 4.71a, limitation of motion of the lumbar 
spine before September 26, 2003, is rated under Diagnostic 
Code 5292.  Under Diagnostic Code 5292, the criteria for the 
next higher rating, 40 percent, requires severe limitation of 
motion.

Under Diagnostic Code 5295 before September 26, 2003, the 
criteria for the next higher rating, 40 percent, requires 
severe lumbar strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

On VA examination in April 1999, the veteran demonstrated a 
10 degrees loss of range of motion in flexion, extension, and 
lateral flexion, bilaterally.  There was no loss in range of 
motion of rotation.  These findings do not more nearly 
approximate or equate to severe limitation of motion of the 
lumbar spine under Diagnostic Code 5292 before September 26, 
2003, considering functional loss due to pain and painful 
movement.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Additionally, the 1999 VA examination was absent any findings 
of listing of the whole spine to the opposite side, marked 
limitation of forward bending in the standing position, loss 
of lateral motion, or some of the above with abnormal 
mobility on forced motion, the criteria for a rating of 
severe lumbar strain under Diagnostic Code 5295 before 
September 26, 2003, considering functional loss due to pain 
and painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59 have not 
been met.

From November 19, 2002 

Prior to September 2003, lumbosacral strain was rated under 
Diagnostic Code 5295.  Under Diagnostic Code 5295, the 
maximum schedular rating for lumbosacral strain was 40 
percent.  Also another potentially applicable Diagnostic Code 
was Diagnostic Code 5292.  Under Diagnostic Code 5292, 
limitation of motion of the lumbar spine, the maximum 
schedular rating was 40 percent. As the lumbosacral strain is 
already rated 40 percent, no rating higher than 40 percent 
can be assigned under either Diagnostic Code 5292 or 
Diagnostic Code 5295.

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old Diagnostic Codes 5292 and 5295.  Diagnostic 
Code 5292 was eliminated and the criteria for rating 
limitation of motion of the lumbar were incorporated in the 
General Rating Formula.  Diagnostic Code 5295 was renumbered 
as Diagnostic Code 5237 and the criteria for rating 
lumbosacral strain were also incorporated in the General 
Rating Formula.

Under the General Rating Formula, the criterion for the next 
higher rating, 50 percent, is unfavorable ankylosis of the 
thoracolumbar spine.  On VA examinations in November 2002 and 
in May 2007, there was no evidence of unfavorable ankylosis 
of the thoracolumbar spine.  In absence of unfavorable 
ankylosis of the thoracolumbar spine, the criterion for a 
higher rating under the General Rating Formula based 
degenerative joint disease (arthritis) or lumbosacral has not 
been met.



Also, under the General Rating Formula, objective neurologic 
abnormalities are to be separately rated under the 
appropriate Diagnostic Code.  The appropriate Diagnostic Code 
in this case is Diagnostic Code 8520, pertaining to 
incomplete paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, the criterion for a 10 percent is mild incomplete 
paralysis.  When the involvement is wholly sensory, the 
rating should be for mild or at most the moderate degree.  38 
C.F.R. § 4.124(a).

On VA examinations in November 2002 and in May 2007, there 
was no evidence of radiculopathy in the lower extremities.  
The Board acknowledges that the veteran experiences pain in 
the rights side, particularly the right hip, however, this 
has been attributed to his service-connected systematic lupus 
erythematous.  In the absence of impaired functional loss or 
sensory involvement, the criterion for separate rating, 
namely, mild incomplete paralysis of the sciatic nerve under 
Diagnostic Code 8520, has not been met.

For the above reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 20 
percent, prior to November 19, 2002, or thereafter for a 
rating higher than 40 percent for lumbosacral strain under 
Diagnostic Codes 5292 and 5295 and under the current General 
Rating Formula, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Lupus Erythematous

The veteran's claim of entitlement to service connection was 
received in February 1999.

On VA examination in April 1999, the examiner noted that the 
veteran was diagnosed as having systemic lupus erythematous 
in 1994 and that he had been prescribed Prednisone for four 
and a half years.  At that time, however, he was on 
Chloroquine.  The veteran stated that he worked approximately 
16 hours a day.



In the rating decision in August 1999, the RO granted service 
connection for systemic lupus erythematous and assigned an 
initial rating of 10 percent, effective September 1, 1998.  

The veteran has submitted lay statements to the effect that 
he was experiencing a systematic lupus erythematous flare-up 
in July 2000.

Upon VA examination in November 2002, the examiner expressed 
the opinion that the veteran had mild systematic lupus 
erythematous with polyarthralgias and he had a cutenous lupus 
with the butterfly as well as discrete lesions in the area of 
the lower anterior neck.  The examiner indicated that the 
veteran experienced flare-ups six to eight times year, many 
lasting two to four weeks.  The examiner concluded that the 
veteran's increase is symptomatology was attributable to 
stress and a virus infection.  The veteran was diagnosed as 
having systematic lupus erythematous with increasing 
frequency and duration.  His systematic lupus erythematous 
has occasionally resulted in a butterfly rash, 
photosensitivity, arthritis, and increasing episodes of 
exacerbations and duration.  

In March 2004, while on appeal, the RO increased the rating 
for systemic lupus erythematous to 60 percent disability 
rating, effective June 25, 2001.  

Upon VA examination in May 2007, physical examination did not 
reveal a current lupus rash.  Examination of the extremities 
revealed a generalized and non-specific stiffness of motion, 
particularly as he got up and down off the table.  The 
veteran reported significant with stiffness, which eventually 
required him to go to the hospital for a steroid burst.  The 
veteran was on daily immunotherapy.  He had received a 
steroid burst three times in the last year.  He experienced 
eight episodes in the last year that lasted from a week to a 
month.  His lupus was primarily characterized by fatigue, 
weakness, and pain.



In March 2008, the veteran was afforded an additional VA 
examination.  At that time, he was using Chloroquine on a 
daily basis and Prednisone as needed during flare-ups.  His 
most recent flare-up had been in February 2008.  Despite his 
medication, the veteran has continued to experienced constant 
fatigue with muscle and joint pain, throughout his body, most 
severely in his hips.  He also reported easy bruisability, 
malar rash, discoid rash, and sun sensitivity.  The veteran 
denied any knowledge of any internal organ damage due to 
lupus.  Examination of the skin revealed an erythematous, 
malar rash and mildly erythematous skin changes on both arms.  
There was also a small area of superficial abrasion on the 
bilateral forearms.  The skin changes, collectively affected 
approximately 10 percent of the total body surface area and 5 
percent of the exposed area.  There was no evidence of 
ulceration, exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, or limitation of motion.  
There was no clinical evidence of malnutrition, vitamin 
deficiency, or active infection.  His laboratory tests were 
remarkable for elevated sedimentation rate and C-reactive 
protein.

Analysis

Systematic lupus erythematous is evaluated under 38 C.F.R. § 
4.88b, Diagnostic Code 6350.

Systematic lupus erythematous has been assigned an initial 
disability rating of 10 percent.  Prior to June 25, 2001, 
under Diagnostic Code 6350, the criterion for the next higher 
rating of 60 percent, requires exacerbations lasting a week 
or more, two or three times per year.  A review of the record 
reveals that although the veteran has stated that he had 
flare-ups six to eight times a year, some lasting for two to 
four weeks, no such episodes have been documented.  In the 
absence of such documentation, the criteria for the next 
higher rating have not been met. 



From June 25, 2001, under Diagnostic Code 6350, the criterion 
for the next higher rating of 100 percent requires acute 
symptoms with frequent exacerbations, producing severe 
impairment of health.  A review of the record fails to reveal 
that the veteran's systematic lupus erythematous results in 
severe impairment of health.  The veteran has maintained his 
employment as Director of Vietnam Veterans of America, 
working 16 hours a day, throughout the pendency of this 
appeal.  The veteran has not allege nor does the record 
document any days lost off work due to his disability.  

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 60 percent for 
systematic lupus erythematous, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 20 percent prior to 
November 19, 2002, and an initial rating higher than 40 
percent from November 19, 2002, for a lumbosacral strain is 
denied.

An initial rating higher than 10 percent prior to June 25, 
2001, and an initial rating higher than 60 percent from June 
25, 2001, for systemic lupus erythematous is denied. 




____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


